Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 18th day of September, 2009, by and between Tower Financial Corporation, an Indiana corporation (the “Company”) and RICHARD R. SAWYER, a resident of Allen County, Indiana (the “Employee”). WHEREAS, the Company is in the business of operating a bank and financial services holding company and, directly or through subsidiary entities, operates or may operate various banking, trust company and other permitted businesses; WHEREAS, Company wishes to employ Employee, and Employee wishes to be employed by the Company, under the following terms and conditions, NOW, THEREFORE, for and in consideration of the foregoing recitals and of the mutual covenants and agreements set forth herein, the parties, intending to be legally bound hereby, agree as follows: 1.
